      Case 3:20-cv-00832-E Document 199 Filed 01/07/21               Page 1 of 2 PageID 3886



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                         §
                                                §
      Plaintiffs,                               §
                                                §
 v.                                             §       CIVIL ACTION NO. 3:20-CV-0832-E
                                                §
 SHERIFF MARIAN BROWN, et al.                   §
                                                §
                                                §
      Defendants.                               §


                               AMENDED SCHEDULING ORDER

         Before the Court is the parties’ Joint Motion to Modify Scheduling Order (Doc. No. 198). The

Court grants the motion and modifies the scheduling order as follows:



  1. COMPLETION OF FACT DISCOVERY:                                                March 16, 2021


  2. DEADLINE TO FILE AMENDED                                                     March 16, 2021
  MOTION FOR CLASS CERTIFICATION:


  3. DEADLINE TO RESPOND TO AMENDED                                               March 30, 2021
  MOTION FOR CLASS CERTIFICATION:



  4. DEADLINE TO REPLY TO AMENDED                                                   April 13, 2021
  MOTION FOR CLASS CERTIFICATION:


  5. COMPLETION OF EXPERT                                                         March 30, 2021
  DISCOVERY:




                                                    1
Case 3:20-cv-00832-E Document 199 Filed 01/07/21            Page 2 of 2 PageID 3887




6. PRETRIAL DISPOSITIVE MOTIONS                                            April 20, 2021
DEADLINE: Responses must be filed within 14
days from the date the motion is filed, regardless
of when the motion is filed. Replies may be filed
within 7 days from the date the response is filed.



7. TRIAL SETTING:                                    3-week docket beginning May 25, 2021



     SO ORDERED.

     Signed January 7, 2021.




                                          Ada Brown
                                          UNITED STATES DISTRICT JUDGE




                                               2
